Citation Nr: 0932388	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In April 2009, the Veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is of record.

The Board's decisions on whether to reopen the Veteran's 
claims for service connection for PTSD and for a right knee 
disability, and entitlement to service connection for a right 
knee disability, to include as secondary to a left knee 
disability, are set forth below.  The claim for entitlement 
to service connection for PTSD is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant when further action, on his 
part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A July 2002 RO rating decision reopened and denied the 
Veteran's claim for service connection for PTSD and denied 
the Veteran's petition to reopen his claim for service 
connection for a right knee disability, to include as 
secondary to his service-connected left knee disability; 
although properly notified of the denial, the Veteran failed 
to perfect an appeal.  

3.  New evidence associated with the claims file since the 
July 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

4.  New evidence associated with the claims file since the 
July 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee disability.

5.  Evidence of record does not demonstrate that a right knee 
disability was manifested during active service, or was 
developed as a result of an established event, injury, or 
disease during active service or as a result of service-
connected residuals of a left knee injury.


CONCLUSIONS OF LAW

1.  The July 2002 RO rating decision that reopened and denied 
the Veteran's claim for service connection for PTSD and 
denied the Veteran's petition to reopen his claim for service 
connection for a right knee disability, to include as 
secondary to his service-connected left knee disability, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  As evidence received since the RO's July 2002 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for PTSD are met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  As evidence received since the RO's July 2002 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for a right knee disability, to 
include as secondary to a service-connected left knee 
disability, are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  A right knee disability was not incurred in or aggravated 
by military service, and it is not proximately due to, or the 
result of, service connected residuals of a left knee injury.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2004, March 2005, and May 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in October 2006.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies service connection for a right knee disability, 
to include as secondary to a service-connected left knee 
disability, no disability rating or effective date is being, 
or is to be, assigned.  Therefore, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  Given the favorable determination reached in this 
decision regarding the submission of new and material 
evidence, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
PTSD and for a right knee disability, to include as secondary 
to a service-connected left knee disability.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board..  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New and Material Evidence - PTSD

In a July 2002 rating decision, the RO reopened and denied 
the Veteran's claim for service connection for PTSD.  The 
evidence of record in July 2002 included the Veteran's 
service treatment records, service personnel records, private 
and VA medical records, and Texas Workers Compensation 
medical records.  

Evidence of record concerning the Veteran's PTSD claim 
included his service personnel file, which showed no combat 
role while stationed in the Republic of Vietnam from October 
1968 to October 1969.  His military occupational specialty 
was as a clerk typist.  An August 1997 private hospital 
record showed treatment for three panic episodes and 
admission for chest pain and to rule out significant 
underlying heart disease.  There was also a question of an 
underlying anxiety disorder.  VA outpatient treatment records 
dated from October 1997 to October 2001 revealed that the 
Veteran was seen and treated for anxiety and panic attacks 
and that an impression or diagnosis of a panic disorder and 
PTSD were noted.  Also of record was a PTSD questionnaire 
submitted by the Veteran in October 2001.  An April 2002 VA 
examination diagnosed chronic dysthymia, anxiety, and 
occasional panic attacks, but the examiner opined that he did 
not see enough to warrant a PTSD diagnosis.  

The July 2002 rating action denied service connection for 
PTSD on two bases; first, the service personnel records did 
not show combat exposure; and second, there was no medical 
health evaluation by a psychiatrist with specific medical 
evidence which is required for a diagnosis of PTSD. 

Evidence added to the claims file since the July 2002 RO 
denial of service connection for PTSD includes written 
statements and testimony from the Veteran and his spouse.  
The Veteran provided details of his alleged in-service 
stressors during his year's service in Vietnam, and also 
raised a new theory of entitlement by disclosing a sexual 
assault in a barracks in Germany which he said led him to 
volunteer for duty in Vietnam.  He also submitted a new PTSD 
questionnaire in March 2005.  VA outpatient treatment records 
dated from June 2001 to December 2005 show treatment for 
panic attacks and for PTSD based on an inservice sexual 
assault.  The remainder of the Veteran's service personnel 
file also was submitted.  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the July 2002 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  The Veteran's signed statements and testimony 
are "material" evidence, as they constitute evidence which, 
alone or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, i.e., details about alleged PTSD stressors from 
service both in Germany and in Vietnam, which if properly 
developed could support the type of medical diagnosis of PTSD 
required by VA regulations.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD.  Under these 
circumstances, the Board concludes that the criteria for 
reopening the claims for service connection for PTSD have 
been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



New and Material Evidence - Right Knee

In a July 2002 rating decision, the RO reopened and denied 
the Veteran's petition to reopen his claim for service 
connection for a right knee disability, to include as 
secondary to his service-connected left knee disability.  

Evidence of record concerning the Veteran's right knee claim 
included correspondence from his chiropractor, Dr. T.G.A., 
dated in June 2001 that revealed that the Veteran had been 
suffering from knee pain for several years and that it was 
the doctor's opinion that throughout the years the Veteran 
had been using one side of his body to compensate for the 
other injured side "thus causing a structural biomechanical 
imbalance to his skeletal system."  Private medical records 
from the chiropractor dated from August 1999 to June 2001 
contained no entries for treatment of the right knee, nor 
does his April 2002 workers' compensation status report 
showed treatment for right knee pain.  An April 2002 VA 
examination of the left knee and the spine contained no 
findings related to the right knee.  

The July 2002 rating action denied reopening the claim for 
service connection for a right knee disorder because no 
evidence had been received to show that the right knee 
condition was secondary to the left knee condition, nor had 
evidence been received to show that this disability was 
incurred in or aggravated by military service.  The rating 
action concluded that no new and material evidence had been 
received in regard to the right knee disorder.

Although notified of the July 2002 denial and the April 2003 
statement of the case, the Veteran did not perfect an appeal 
of this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Evidence concerning the issue of the right knee added to the 
claims file since the July 2002 RO denial includes a May 2005 
letter from the Veteran which disclosed he had a magnetic 
resonance imaging (MRI) scan of his right knee and a medical 
follow-up which he said confirmed his previous complaints 
about his left knee affecting his right knee.  VA outpatient 
treatment records dated from June 2001 to December 2005 show 
treatment for right knee pain, and diagnoses for the right 
knee including a medial meniscus tear, chondromalcia, and 
arthralgia.  Also added to the claims file was the report of 
an August 2005 VA medical examination, a report of an August 
2006 VA medical examination, and a transcript of the 
Veteran's Board hearing testimony in which the Veteran 
asserted that a doctor had provided a nexus for his secondary 
service connection claim.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the July 2002 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  Further, the August 2005 VA medical examination 
report is material, as it relates to an unestablished fact 
necessary to substantiate the claim.  This evidence alone or 
when considered with previous evidence of record addresses 
whether the right knee condition was secondary to the left 
knee condition.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a right knee disability, to 
include as secondary to a left knee disability.  The claim 
for service connection for a right knee disability, to 
include as secondary to a service-connected left knee 
disability is reopened.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Factual Background and Analysis

Service treatment records are negative for any complaints of, 
or treatment for, the Veteran's right knee.  

The Veteran was service-connected for residuals of a left 
knee injury in a November 1975 rating action.
Private medical records from the Veteran's chiropractor, Dr. 
T.G.A., dated from August 1999 to June 2001, indicated no 
complaints or treatment for the right knee.  Correspondence 
from Dr. T.G.A. dated in June 2001 asserted that the Veteran 
had been suffering from knee pain for several years and that 
it was the doctor's opinion that throughout the years the 
Veteran had been using one side of his body to compensate for 
the other injured side "thus causing a structural 
biomechanical imbalance to his skeletal system."  The 
physician failed to indicate in his letter which knee was 
involved.

VA treatment records indicated the Veteran complained of 
bilateral knee pain.  An April 2005 VA record revealed he was 
diagnosed with arthralgia of the right knee, chondromalcia of 
the right knee, and a medial meniscal tear.  June 2005 VA 
records revealed that the Veteran felt no relief from 
injections, that the right knee was causing more problems 
than the left knee, and that he would be scheduled for a 
scope of his right knee in September 2005. 

The Veteran underwent a VA examination in August 2005.  He 
complained of pain and swelling in his right knee due to 
saving the left knee and putting more pressure on the right 
knee in the intervening years.  He told the examiner that he 
now had more pain in the right knee than in the left knee and 
that it gave away about every two weeks.  He reported 
injections for both knees on three occasions.  He wore braces 
on both knees at work.  On examination, the right knee showed 
some interior tenderness, slight crepitus with flexion, no 
fluid, and no laxity.  X-ray film disclosed no fractures.  It 
was noted that a MRI of the right knee developed in March 
2005 showed horizontal tearing involving the posterior horn 
of the medial meniscus, focal grade III chondromalacia in the 
medial compartment, and a very small Baker's cyst.  
Impression was right knee of four years duration due to 
medial meniscus tear and grade III chondromalacia, moderate 
symptoms, slight progression, and moderate disability.  The 
examiner further opined that the difficulty with the right 
knee was thought to be due to interim attrition and that it 
was less likely than not that the right knee disorder was 
secondary to the Veteran's service-connected left knee 
disorder.

An August 2006 VA examiner for unemployability noted that the 
Veteran's right knee sometimes locked and gave way when he 
did not wear a brace and that VA had offered arthroscopy on 
both knees, but that the Veteran did not feel that he could 
afford to take off work.  On examination, slight lateral 
tenderness of the right knee, no effusion, and pain-free 
active and passive range of motion were noted.  Impression 
was medial meniscus tear of the right knee with pain, locking 
and some instability.  

During his Board hearing in April 2009, the Veteran testified 
that a doctor had told him that his right knee disorder was 
secondary to his left knee disorder (see transcript at pp. 
18, 19, 25).

Based upon the evidence of record, the Board finds that a 
right knee disability was not incurred as a result of any 
established event, injury, or disease during active service 
nor as a result of his service-connected residuals of a left 
knee injury.  The August 2005 VA examiner's opinion is shown 
to have been based upon a thorough review of the evidence and 
an interview with the Veteran.  The examiner's opinion is 
persuasive that the Veteran's right knee disorder is not 
secondary to, or caused by, the Veteran's service-connected 
left knee disability.  The Board notes too that the August 
2005 VA examiner opined that the right knee disorder was 
thought to be due to interim attrition and developed 
approximately four years before.  The Veteran's private 
chiropractor, Dr. T.G.A., in his June 2001 correspondence did 
not specifically identify the right knee.  He referred to a 
knee injury sustained at work as the cause of a back injury.  
In this statement, the chiropractor never differentiated 
between the right and left knees and did not specifically 
state that a right knee disorder was proximately due to, or 
was the result of, the Veteran's service-connected left knee 
disability.  The Board does not find his June 2001 statement 
probative or persuasive.  Further, as noted above, the onset 
of his right knee disorder appears in approximately 2001, or 
some 31 years after the Veteran's discharge from service.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992). 

While the Veteran may sincerely believe that his right knee 
disorder was caused by his service-connected residuals of 
left knee injury, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the claim for entitlement to service 
connection for a right knee disability, to include as 
secondary to a service-connected left knee disability, must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for PTSD; to this extent 
the appeal is allowed.

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability; to this extent the appeal is allowed.

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability, is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159. 

A review of the record shows that the Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for service connection 
for PTSD by correspondence dated in January 2004 and March 
2005.  The Board finds, however, that a remedial notice 
should be provided as a result of the subsequent court 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

During his Board hearing, the Veteran testified that he 
received treatment for PTSD at the Forth Worth Vet Center 
(see transcript at pp. 23-24).  No records from any Vet 
Center appear in the claims file.  As the Veteran's claim for 
service connection for PTSD has been reopened, remand is 
appropriate so that the AMC/RO might obtain these missing 
records.  

The Board notes that, in relation to his PTSD claim, the 
Veteran has now asserted in-service stressors arising both 
out of service in Vietnam and arising out of service in 
Germany.  The in-service stressor in Germany involves a 
personal sexual assault.  The Board notes that an alleged in-
service stressor has yet to be verified because the Veteran 
has not yet provided sufficient details (i.e., such as a time 
period dated to within two months) to verify an in-service 
stressor.  

On November 10, 2005, VA promulgated Training Letter 05-04, 
addressing Military Sexual Trauma.  On remand, the AMC/RO 
must determine what additional development is needed to 
assist the Veteran in developing this claim now that it has 
been reopened, including the scheduling of a VA examination 
if, but only if, an in-service stressor is verified.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received medical treatment from VA's 
North Texas Health Care System and the clinic in Fort Worth; 
however, as the claims file only includes records from those 
facilities dated up to December 2005, any additional records 
from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2008).  In particular, the 
AMC/RO should ensure that its notice 
letter meets the requirements of 
Dingess/Hartman v. Nicholson (cited to 
above), as appropriate.

2.  The AMC/RO is to undertake 
development of service connection for 
PTSD pursuant to Training Letter 05-04, 
addressing Military Sexual Trauma.  

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his claimed PTSD disorder.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
this disorder from the Forth Worth Vet 
Center; and from VA's North Texas Health 
Care System and the Fort Worth clinic for 
the period from December 2005 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

4.  Following the above, and after any 
additional development deemed necessary, 
the AMC/RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service and, if so, what was 
the nature of the specific stressor.  If 
the AMC/RO determines that the record 
establishes the existence of a stressor, 
the AMC/RO must specify what stressor in 
service it has determined is established 
by the record. 

5.  If, and only if a stressor has been 
verified, The veteran should be afforded 
a VA psychiatric examination to determine 
whether the Veteran has PTSD solely as a 
result of the verified inservice 
stressors.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for PTSD, revised on 
April 2, 2007.  The claims folder should 
be made available to the examiner for 
review before the examination.  

Based on a review of the claims folder, 
evaluation of the Veteran, and applying 
sound medical principles, the 
psychiatrist or psychologist performing 
the examination is requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran developed 
PTSD as a result of identified inservice 
stressors.  Adequate reasons and bases 
are to be provided in support of the 
opinion.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above, the 
issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


